                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

CHRISTOPHER BAYLOR,                             )
                                                )        Case No. 3:18-cv-42
       Plaintiff,                               )
                                                )        Judge Travis R. McDonough
v.                                              )
                                                )        Magistrate Judge Debra C. Poplin
YES MANAGEMENT, LLC et al.,                     )
                                                )
       Defendants.                              )


                               MEMORANDUM AND ORDER



       Before the Court are Defendants’ motion to dismiss pursuant to Rule 37(b)(2)(A)(v) of

the Federal Rules of Civil Procedure (Doc. 43) and Defendants’ second motion to compel

discovery (Doc. 45). For the following reasons, Defendants’ motion to dismiss (Doc. 43) will be

DENIED and Defendants’ motion to compel (Doc. 45) will be DENIED IN PART AS MOOT

and REFERRED IN PART to United States Magistrate Judge Debra C. Poplin.

       I.      BACKGROUND

       Plaintiff filed this housing-discrimination action on February 5, 2018. (Doc. 1.) The

Court originally set it for trial on March 11, 2019. (Doc. 20.) In August 2018, the Court granted

the parties’ joint motion to move the trial date to September 9, 2019, due to “delays with

discovery.” (Doc. 22, at 1; Doc. 23.) Soon after, Plaintiff’s previous counsel withdrew, and

Plaintiff has been proceeding pro se since October 16, 2018. (Doc 25.) When his counsel

withdrew, Plaintiff moved for an indefinite extension of time to find new counsel, which the

Court denied because there were no approaching deadlines. (Doc. 26, at 2; Doc. 28.) In its order

denying that motion, the Court noted:
       [T]he earliest deadline in this case is March 4, 2019. (Doc. 23.) As noted in the
       Court’s order allowing Attorney Friauf to withdraw, “written discovery has been
       substantially completed by both parties and . . . there is ample time to complete
       discovery by the deadline[.]” (Doc. 25, at 1.) The trial is set for September 19,
       2019, and are no other pending motions. (Id.; Doc. 23.)

(Doc. 28.)

       Afterwards, several of the documents the Clerk mailed to Plaintiff were returned as

undeliverable (Docs. 29–31), indicating that Plaintiff had failed to update his address in

accordance with Local Rule 83.13. (See Doc. 27.) Plaintiff blamed this failure on his previous

counsel, accusing him of purposefully providing the Court “with an inaccurate mailing address,

so subsequent notices would not be timely received, causing undue delay and prejudice to

Plaintiff.” (Doc. 50, at 2.) Plaintiff updated his address on November 13, 2018 and appears to

now be receiving notice of filings. (Doc. 33.)

       On December 14, 2018, United States Magistrate Judge Debra C. Poplin granted in part

Defendants’ motion to compel discovery and ordered Plaintiff to respond by December 28, 2018

to Defendants’ First Set of Interrogatories and Requests for Production of Documents

(“Discovery Requests”), which Defendants served upon him in June 2018. (Doc. 34; Doc. 21, at

2.) Magistrate Judge Poplin “admonishe[d] Plaintiff . . . that the failure to respond to

Defendants’ Discovery Requests in a timely manner may warrant sanctions, up to and including

dismissal of this case.” (Doc. 34 (citing Fed. R. Civ. P. 37(b)(2)).) When Plaintiff did not

comply with Magistrate Judge Poplin’s order by responding to the Discovery Requests,

Defendants filed their first motion to dismiss on January 3, 2019. (Doc. 35.) Defendants cited

Plaintiff’s failure to respond to their Discovery Requests and to obey the Court’s December 14,

2018 discovery order as grounds for dismissal pursuant to Federal Rule of Civil Procedure

37(b)(2)(A)(v). (Id.)




                                                 2
       Plaintiff responded only by filing a motion to stay the proceedings. (Docs. 36, 37

(duplicate filings).) This motion, like his previous motion to stay proceedings (Doc. 26), states

that Plaintiff has been prejudiced by his counsel’s withdrawal and argues that Plaintiff will be

harmed absent a stay “until legal counsel is retained . . . .” (Doc. 37, at 2.) The Court again

denied Plaintiff’s motion for a stay of proceedings but allowed Plaintiff until February 28, 2019

to respond to Defendants’ First Set of Interrogatories and Requests for Production of Documents.

(Doc. 38, at 2.) The Court warned Plaintiff that “failure to file [a notice of compliance] will

result in the Court’s immediate consideration of Defendants’ outstanding motion to dismiss

and/or dismissal under Federal Rule of Civil Procedure 41.” (Id.) On February 27, 2019, when

Plaintiff filed his notice and responses to Defendants’ Discovery Requests, it appeared he had

complied with the Court’s January 15, 2019 order. (Doc. 39.) Accordingly, the Court denied

Defendants’ motion to dismiss. (Doc. 40.)

       A week later, Defendants filed a motion to extend all deadlines and continue the trial

date. (Doc. 41.) Defendants represented that more time was needed to complete discovery

because, “[s]ince Plaintiff’s counsel withdrew, there have been no communications with the

Plaintiff about discovery responses until the responses were filed with this Court on February 28,

2019. Counsel for Defendants has received no documents despite the fact that the responses

indicate documents are being produced.” (Id. at 2.)

       On March 14, 2019, the Court convened a telephonic status conference, for which

Plaintiff failed to appear without good cause, although Plaintiff had agreed upon the date and

time. Defendants’ counsel participated in the conference and stated that she sent Plaintiff a letter

on March 13, 2019, detailing discovery deficiencies and providing him an opportunity to cure

those deficiencies. (See Doc. 43-1, at 3–4 (Defendants’ counsel’s letter to Plaintiff).) Because




                                                3
there was still time to complete discovery prior to the deadlines for the final witness list and the

close of discovery, both in April, the Court denied Defendants’ motion to continue the deadlines

and trial date. (Doc. 42.) The Court, however, “remind[ed] the parties of their obligation to

comply in good faith with discovery requests and urge[d] the parties to file any necessary

motions to compel discovery or for sanctions prior to the relevant deadline.” (Id. at 2.)

        Four days after the telephonic status conference, Plaintiff responded with an e-mail

addressing some of Defendants’ claims of deficiencies and inaccuracies. (Doc. 43-1, at 5.) For

example, he stated he did not have to list his private e-mail address in response to an

interrogatory. (Id.) Defendants’ counsel replied with an additional deficiency, specifically

Plaintiff’s failure to list his current litigation with his wife in his interrogatory responses. (Id. at

7.) Plaintiff responded, in part, “You can file a motion to compel, since I object to including any

issues with my family in a suit that is none of your business.” (Id.)

        On April 5, 2019, Defendants filed a second motion to compel discovery (Doc. 45), a

second motion to dismiss based on Plaintiff’s failure to properly respond to discovery requests

served upon him in June 2018 (Doc. 43), and a second motion to extend all deadlines in the

amended scheduling order and continue the trial date (Doc. 44). Defendants’ counsel averred

that she still had not received any documents, even though Plaintiff indicated on February 27,

2019, in his interrogatory responses, that he would provide them. (Doc. 43-1, at 1.) Defendants’

motion to compel lists a number of allegedly inaccurate interrogatory responses, as well as the

types of documents Plaintiff has not produced, including any written communications or audio

recordings relating to allegations in specific paragraphs in the complaint. (See Doc. 45.)

        The Court granted Defendants’ motion to continue the trial date, finding that “the

ongoing discovery dispute has rendered it impracticable for the parties to meet the approaching




                                                   4
deadlines” and indicating that a new schedule would be set, if necessary, after resolving

Defendants’ pending motion to dismiss. (Doc. 46, at 2.) On May 16, 2019, the Court held

another telephonic status conference, during which Plaintiff agreed to produce all responsive

documents in his possession by May 17, 2019. (See Doc. 53.) The Court then ordered Plaintiff

to do so, and ordered Defendants to file a status update by May 24, 2019. (Doc. 54.)

       Defendants’ status update states that Plaintiff has turned over documents responsive to

Requests for Production 13, 14, 20, 21, and 22. (Doc. 55, at 2.) Defendants dispute, however,

that Plaintiff has turned over all documents responsive to Requests for Production 13, 14, and 20

and ask that Plaintiff be limited at trial to the pages he has produced. (Id.) Defendants also

allege two other deficiencies. First, they note that Plaintiff claims to have no documents

responsive to Requests for Production 1 and 2, which Defendants find “highly unlikely.” (Id.)

Second, they note that “Plaintiff still has not supplemented his responses to Interrogatories 1, 2

and 3 as set forth in Defendants [sic] Motion to Compel filed April 5, 2019.” (Doc. 55, at 2.)

       Defendants’ second motion to dismiss (Doc. 43) and second motion to compel (Doc. 45)

are now ripe for the Court’s review.

       II.     DEFENDANTS’ MOTION TO DISMISS

       Federal Rule of Civil Procedure 37(b)(2) provides that if a party fails to obey an order to

provide or permit discovery, that the Court “may issue further just orders[,]” including

dismissing the action. Fed. R. Civ. P. 37(b)(2)(A)(v).

       Defendants renewed their motion to dismiss “because Plaintiff was ordered to respond to

the Discovery Requests by February 28, 2019, and he [ ] failed to do so.” (Doc. 43, at 1.)

Although he promised in his interrogatory responses to provide documents relevant to various

numbered requests for production, he provided no documents at all by that date. (Doc. 39, at 16–




                                                5
17, 21–22; Doc. 41, at 2). However, Defendants’ status update states that Plaintiff has now

turned over some responsive documents. (Doc. 55, at 2.) Because Plaintiff has now complied, at

least to some extent, with Defendants’ requests for production, the Court declines to consider

dismissal at this time. Defendants’ second motion to dismiss (Doc. 43) will be DENIED.

       III.    DEFENDANTS’ MOTION TO COMPEL

       Alternatively, Defendants move the Court to compel Plaintiff to provide complete and

accurate responses and documents responsive to their Discovery Requests and to order Plaintiff

to pay their reasonable attorneys’ fees pursuant to Federal Rule of Civil Procedure 37(a)(5)(A).

(Doc. 45, at 5–6.) Defendants’ motion to compel, filed April 5, 2019, details specific alleged

deficiencies. (See generally Doc. 45.)

       After the Court convened the second telephonic status conference, Plaintiff turned over

documents responsive to Defendants’ Requests for Production 13, 14, 20, 21, and 22. (Doc. 55,

at 2.) However, Defendants dispute, in their status update, that Plaintiff has turned over all

documents responsive to Requests for Production 13, 14, and 20 and ask that Plaintiff be limited

at trial to the pages he has produced. (Id.) The Court will DENY IN PART AS MOOT

Defendants’ motion to compel (Doc. 45) as it relates to Requests 13, 14, 20, 21, and 22. The

Court will at this time defer consideration of Defendants’ request to exclude documents Plaintiff

has not produced. The Court will consider any request to exclude such documents if and when

necessary.

       In their status update, Defendants note that two other alleged deficiencies raised in their

motion to compel are still unresolved. (Doc. 55, at 2.) First, they note that Plaintiff claims to

have no documents responsive to Requests for Production 1 and 2, which Defendants find

“highly unlikely.” (Id.) Second, they note that “Plaintiff still has not supplemented his




                                                 6
responses to Interrogatories 1, 2 and 3 as set forth in Defendants [sic] Motion to Compel filed

April 5, 2019.” (Doc. 55, at 2.) The Court will REFER IN PART these portions of

Defendants’ motion to compel, as well as Defendants’ request for attorneys’ fees, to Magistrate

Judge Poplin (Doc. 45).

       IV.     CONCLUSION

       For the reasons stated, Defendants’ motion to dismiss (Doc. 43) is DENIED.

Defendants’ motion to compel discovery (Doc. 45) is DENIED IN PART AS MOOT and

REFERRED IN PART to Magistrate Judge Poplin, as provided above. The Court will enter a

separate scheduling order setting the remaining dates and deadlines in this matter.

       SO ORDERED.



                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                                7
